CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBT Establishes Academic Partnership with VancouverCommunity Collegeand ThompsonRiversUniversity October 30th, 2roup: CIBT Education Group Inc. (AMEX: MBA; TSX.V: MBA) (“CIBT”) is pleased to report that it has signed a Memorandum of Understanding with Thompson Rivers University (“TRU”) and Vancouver Community College (“VCC”). Under the terms of the Memorandum of Understanding, students completing the two-year Business Administration and Computer Sciences programs with CIBT in China will be able to take their baccalaureate study at TRU after successfully completing a 9 to 12-month English upgrading and learning competency training program at
